             Case 1:19-cv-03598-TJK Document 1-2 Filed 12/03/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 --------------------------------------------------------------X
   LISA BALLANTINE and MICHAEL                                 :
   BALLANTINE,                                                 :
                                                               :   Case No. 1:19-cv-03598
                                                 Plaintiffs,
                                                               :
                   - against -                                 :
                                                               :
    THE DOMINICAN REPUBLIC,                                    :
                                                               :
                                               Defendant.
                                                               :
 --------------------------------------------------------------X

          DECLARATION OF EDWARD BALDWIN IN SUPPORT OF
             PETITION TO VACATE ARBITRATION AWARD
        I, Edward Baldwin, declare as follows:

        1.       I am a partner in the Washington, D.C. office of Steptoe & Johnson LLP, counsel

for the Petitioners Lisa Ballantine and Michael Ballantine in the arbitration Michael Ballantine

and Lisa Ballantine v. The Dominican Republic, PCA Case No. 2016-17 (the “Arbitration”). I am

an attorney licensed to practice in this Court.

        2.       I submit this declaration in support of Lisa Ballantine and Michael Ballantine’s

Petition to Vacate the Arbitration Award Declining to Exercise Jurisdiction. The purpose of this

declaration is to place before the Court true and correct copies of certain documents from the

Arbitration record, which are cited as exhibits in the accompanying Memorandum of Points and

Authorities in Support of the Petition to Vacate the Arbitration Award Declining to Exercise

Jurisdiction.

        3.       Attached hereto is a true and correct copy of Exhibit A, the Final Award of the

Tribunal dated September 3, 2019.
            Case 1:19-cv-03598-TJK Document 1-2 Filed 12/03/19 Page 2 of 3




       4.       Attached hereto is a true and correct copy of Exhibit B, the Dissenting Opinion of

Ms. Marney L. Cheek on Jurisdiction dated September 3, 2019.

       5.       Attached hereto is a true and correct copy of Exhibit C, the Dissenting Opinion of

Prof. Raul Emilio Vinuesa on Costs dated September 3, 2019.

       6.       Attached hereto is a true and correct copy of Exhibit D, the Amended Statement of

Claim submitted by the Claimants on January 4, 2017, with Witness Statement of Lisa Ballantine

and Witness Statement of Michael Ballantine attached.

       7.       Attached hereto is a true and correct copy of Exhibit E, the Supplemental Witness

Statement of Michael Ballantine dated March 6, 2017.

       8.       Attached hereto is a true and correct copy of Exhibit F, the Tribunal’s Procedural

Order No. 1 dated October 21, 2016, which states, inter alia, that the place of arbitration is

Washington, D.C.

       9.       Attached hereto is a true and correct copy of Exhibit G, the Tribunal’s Procedural

Order No. 2 dated April 21, 2017, which rejected the request of the Respondent Dominican

Republic to bifurcate the Arbitration.

       10.      Attached hereto is a true and correct copy of Exhibit H, the Statement of Defense

submitted by the Respondent Dominican Republic on May 25, 2017.

       11.      Attached hereto is a true and correct copy of Exhibit I, the Reply Submission

submitted by the Claimants on November 9, 2017, with Reply Witness Statement of Lisa

Ballantine and Reply Witness Statement of Michael Ballantine attached.

       12.      Attached hereto is a true and correct copy of Exhibit J, the Rejoinder on Jurisdiction

and Admissibility submitted by the Claimant on May 21, 2018




                                                  2
         Case 1:19-cv-03598-TJK Document 1-2 Filed 12/03/19 Page 3 of 3




       13.     Attached hereto is a true and correct copy of Exhibit K, the Transcript of the Oral

Hearing held on September 7, 2018, which includes the Closing Arguments from counsel for the

Claimants and Respondent.

       14.     Attached hereto is a true and correct copy of Exhibit L, the Rejoinder of the

Dominican Republic on Jurisdiction and Admissibility submitted on March 19, 2018.


I declare under penalty of perjury that the foregoing is true and correct and that this declaration

was executed on December 3, 2019 in Washington, D.C.




                                                     /s/ Edward Baldwin__________
                                                     Edward Baldwin




                                                3
